Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5035 Page 1 of 11




                           EXHIBIT 18
         (REDACTED ­ PUBLIC VERSION)
                                      Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5036 Page 2 of 11
FACILITY                           NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                      DATE                                          DEPOSITED
CALIFORNIA CITY CORRECTIONAL FAC                                           01/18/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/22/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/22/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/22/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/22/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/22/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/23/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/24/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/28/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/28/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/28/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/29/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/29/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           01/30/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/01/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/04/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/04/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/04/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/05/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/05/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/08/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/08/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/11/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/11/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/11/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/12/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/13/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
CALIFORNIA CITY CORRECTIONAL FAC                                           02/14/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 12/09/2011   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 12/16/2011   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 12/22/2011   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 12/29/2011   JOB PAY - REMIBURSABLE           $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 01/05/2012   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 01/13/2012   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 01/20/2012   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 01/27/2012   JOB PAY - REMIBURSABLE           $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 02/02/2012   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 02/09/2012   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 02/16/2012   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                                 02/24/2012   JOB PAY - REMIBURSABLE           $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                                   1                                                                           CONFIDENTIAL


                                                                      Exhibit 18 - Page 194
                                  Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5037 Page 3 of 11
FACILITY                       NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE               AMOUNT_      BILLING_AGENCY
                                                                  DATE                                         DEPOSITED
ELIZABETH DETENTION CENTER                                             03/01/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             03/08/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             03/13/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             03/22/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             03/29/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             04/05/2012   JOB PAY - REMIBURSABLE          $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             04/12/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             04/19/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             04/26/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             05/03/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             05/10/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             05/18/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             05/24/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             06/01/2012   JOB PAY - REMIBURSABLE          $7.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELIZABETH DETENTION CENTER                                             06/07/2012   JOB PAY - REMIBURSABLE          $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  09/21/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  09/21/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  09/24/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  09/25/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  09/27/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  09/27/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/02/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/02/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/02/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/03/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/03/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/04/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/08/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/08/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/09/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/09/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  10/10/2012   JOB PAY - NONREIMBUSABLE        $1.50   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  06/10/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  06/11/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  06/15/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/08/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/10/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/10/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/13/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/14/2009   JOB PAY - NONREIMBUSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                               2                                                                          CONFIDENTIAL


                                                                  Exhibit 18 - Page 195
                                  Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5038 Page 4 of 11
FACILITY                       NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                  DATE                                          DEPOSITED
ELOY DETENTION CENTER                                                  07/16/2009   JOB PAY - NONREIMBUSABLE         $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/16/2009   JOB PAY - NONREIMBUSABLE         $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/16/2009   JOB PAY - NONREIMBUSABLE         $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
ELOY DETENTION CENTER                                                  07/17/2009   JOB PAY - NONREIMBUSABLE         $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/02/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/06/2011   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/07/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/08/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/09/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/12/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/12/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/14/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/15/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/16/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/19/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/19/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/20/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/23/2011   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/26/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/26/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/27/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/28/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/29/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           09/30/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/03/2011   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/05/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/06/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/07/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/10/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/11/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/12/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/13/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
FLORENCE CORRECTIONAL CENTER                                           10/14/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/20/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/23/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/23/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/24/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/25/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/26/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/27/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                               3                                                                           CONFIDENTIAL


                                                                  Exhibit 18 - Page 196
                                  Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5039 Page 5 of 11
FACILITY                       NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                  DATE                                          DEPOSITED
HOUSTON PROCESSING CENTER                                              08/30/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/30/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/30/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              08/31/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/01/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/02/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/03/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/07/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/07/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/07/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/07/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/08/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/09/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/10/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/13/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/13/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/13/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/14/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/15/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/16/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
HOUSTON PROCESSING CENTER                                              09/17/2010   JOB PAY - REIMBURSABLE           $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/03/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/06/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/07/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/08/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/09/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/10/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/13/2012   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/14/2012   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/15/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/16/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/21/2012   JOB PAY - NONREIMBURSABLE        $5.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/22/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/23/2012   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/24/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/27/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/28/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               02/29/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               03/01/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                               03/02/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                               4                                                                           CONFIDENTIAL


                                                                  Exhibit 18 - Page 197
                                      Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5040 Page 6 of 11
FACILITY                           NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                      DATE                                          DEPOSITED
LAREDO PROCESSING CENTER                                                   03/06/2012   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/07/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/09/2012   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/12/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/15/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/16/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/19/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/20/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
LAREDO PROCESSING CENTER                                                   03/21/2012   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NEVADA SOUTHERN DETENTION CENTER                                           02/01/2013   JOB PAY - NONREIMBURSABLE       $16.00   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           04/26/2013   JOB PAY - NONREIMBURSABLE        $4.25   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           05/02/2013   JOB PAY - NONREIMBURSABLE        $1.70   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           06/28/2012   JOB PAY - NONREIMBURSABLE        $9.60   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           05/10/2013   JOB PAY - NONREIMBURSABLE       $18.56   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           01/25/2013   JOB PAY - NONREIMBURSABLE       $16.00   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           02/01/2013   JOB PAY - NONREIMBURSABLE       $16.00   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           02/28/2013   JOB PAY - NONREIMBURSABLE       $10.15   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           06/01/2012   JOB PAY - NONREIMBURSABLE        $1.19   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           02/28/2013   JOB PAY - NONREIMBURSABLE       $16.00   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           04/11/2013   JOB PAY - NONREIMBURSABLE       $15.08   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           04/05/2012   JOB PAY - NONREIMBURSABLE        $1.68   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           03/21/2013   JOB PAY - NONREIMBURSABLE        $1.48   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           05/10/2013   JOB PAY - NONREIMBURSABLE       $15.08   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           12/13/2012   JOB PAY - NONREIMBURSABLE        $6.96   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           05/24/2012   JOB PAY - NONREIMBURSABLE        $1.45   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           01/10/2013   JOB PAY - NONREIMBURSABLE       $13.20   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           01/17/2013   JOB PAY - NONREIMBURSABLE        $3.20   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           01/10/2013   JOB PAY - NONREIMBURSABLE       $16.00   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           03/28/2013   JOB PAY - NONREIMBURSABLE        $4.20   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           04/26/2013   JOB PAY - NONREIMBURSABLE        $4.20   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           05/02/2013   JOB PAY - NONREIMBURSABLE        $3.36   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           07/12/2012   JOB PAY - NONREIMBURSABLE        $5.36   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           06/20/2013   JOB PAY - NONREIMBURSABLE        $6.09   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           08/24/2012   JOB PAY - NONREIMBURSABLE        $2.00   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           06/13/2013   JOB PAY - NONREIMBURSABLE        $4.25   ICE - NEVADA
NEVADA SOUTHERN DETENTION CENTER                                           06/27/2013   JOB PAY - NONREIMBURSABLE       $12.80   ICE - ARIZONA
NEVADA SOUTHERN DETENTION CENTER                                           06/13/2013   JOB PAY - NONREIMBURSABLE       $11.60   ICE - ARIZONA
NORTH GEORGIA DETENTION CENTER                                             04/10/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                             04/28/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                             05/03/2011   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                                   5                                                                           CONFIDENTIAL


                                                                      Exhibit 18 - Page 198
                                     Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5041 Page 7 of 11
FACILITY                          NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                     DATE                                          DEPOSITED
NORTH GEORGIA DETENTION CENTER                                            05/04/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            07/18/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            07/21/2013   JOB PAY - NONREIMBURSABLE        $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            05/20/2012   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            06/04/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            06/09/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            06/18/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/15/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            10/29/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            10/30/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            10/31/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/06/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/07/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/08/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/09/2010   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/12/2010   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/13/2010   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/14/2010   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            09/15/2010   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            10/14/2012   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            07/24/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            05/19/2013   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            05/21/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            05/20/2011   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            05/23/2011   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            05/26/2011   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
NORTH GEORGIA DETENTION CENTER                                            06/01/2011   JOB PAY - NONREIMBURSABLE        $5.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/22/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/22/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/23/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/26/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/27/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/27/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/27/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/28/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           08/02/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           08/03/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           08/03/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           08/05/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           08/09/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                                  6                                                                           CONFIDENTIAL


                                                                     Exhibit 18 - Page 199
                                     Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5042 Page 8 of 11
FACILITY                          NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                     DATE                                          DEPOSITED
SAN DIEGO CORRECTIONAL FACILITY                                           08/09/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           08/10/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/04/2013   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/05/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/08/2013   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/09/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/10/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/11/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/12/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           04/16/2013   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           06/24/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           06/28/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           06/28/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           06/30/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
SAN DIEGO CORRECTIONAL FACILITY                                           07/02/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/15/2010   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/15/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/20/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/21/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/26/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/26/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/26/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/26/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/27/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/28/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  01/28/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  02/03/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  02/03/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  02/03/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  02/05/2010   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  02/05/2010   JOB PAY - NONREIMBURSABLE        $2.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/09/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/09/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/09/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/10/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/11/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/12/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/16/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/16/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                  07/16/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                                  7                                                                           CONFIDENTIAL


                                                                     Exhibit 18 - Page 200
                                        Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5043 Page 9 of 11
FACILITY                             NAME                      AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                        DATE                                          DEPOSITED
STEWART DETENTION CENTER                                                     07/18/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                     07/19/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                     07/23/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
STEWART DETENTION CENTER                                                     07/24/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
T. DON HUTTO RESIDENTIAL CENTER                                              07/20/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/21/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/22/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/23/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/17/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/18/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/19/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/22/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/23/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/24/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/29/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/29/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/29/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/29/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              11/30/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              12/03/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              12/06/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              12/06/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              12/07/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/21/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/22/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/23/2010   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              09/01/2009   JOB PAY - NONREIMBURSABLE        $1.00   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/20/2012   JOB PAY - NONREIMBURSABLE        $1.50   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/23/2012   JOB PAY - NONREIMBURSABLE        $1.50   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/23/2012   JOB PAY - NONREIMBURSABLE        $1.50   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/23/2012   JOB PAY - NONREIMBURSABLE        $1.50   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/24/2012   JOB PAY - NONREIMBURSABLE        $1.50   IMMIGRATION AND CUSTOMS ENF (INDV)
T. DON HUTTO RESIDENTIAL CENTER                                              07/27/2012   JOB PAY - NONREIMBURSABLE        $1.50   IMMIGRATION AND CUSTOMS ENF (INDV)
TALLAHATCHIE COUNTY CORR. FACILITY                                           09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                           09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                           09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                           09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                           09/14/2018   JOB PAY - NONREIMBURSABLE       $40.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                           09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                           09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                                     8                                                                           CONFIDENTIAL


                                                                        Exhibit 18 - Page 201
                                            Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5044 Page 10 of
                                                                                  11
FACILITY                             NAME                         AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                           DATE                                          DEPOSITED
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TALLAHATCHIE COUNTY CORR. FACILITY                                              09/14/2018   JOB PAY - NONREIMBURSABLE       $50.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                01/09/2009   JOB PAY - NONREIMBURSABLE       $46.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                10/24/2011   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                08/15/2011   JOB PAY - NONREIMBURSABLE        $5.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                07/25/2011   JOB PAY - NONREIMBURSABLE        $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                08/08/2011   JOB PAY - NONREIMBURSABLE        $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                04/02/2012   JOB PAY - NONREIMBURSABLE       $12.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                12/03/2012   JOB PAY - NONREIMBURSABLE       $14.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                12/09/2009   JOB PAY - NONREIMBURSABLE       $16.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                01/08/2010   JOB PAY - NONREIMBURSABLE        $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                07/09/2009   JOB PAY - NONREIMBURSABLE       $16.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                07/29/2013   JOB PAY - NONREIMBURSABLE       $15.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                03/09/2009   JOB PAY - NONREIMBURSABLE       $25.80   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                03/09/2009   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                03/09/2009   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                09/09/2009   JOB PAY - NONREIMBURSABLE       $18.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                04/09/2010   JOB PAY - NONREIMBURSABLE       $26.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                12/28/2010   JOB PAY - NONREIMBURSABLE        $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                09/10/2012   JOB PAY - NONREIMBURSABLE        $5.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                09/10/2012   JOB PAY - NONREIMBURSABLE        $4.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                02/22/2011   JOB PAY - NONREIMBURSABLE       $12.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                                01/05/2012   JOB PAY - NONREIMBURSABLE       $12.00   IMMIGRATION AND CUSTOMS ENFORCEMENT



Excepts of CCOG00023006.xlsx                                                        9                                                                           CONFIDENTIAL


                                                                           Exhibit 18 - Page 202
                                          Case 3:17-cv-01112-JLS-NLS Document 115-10 Filed 07/08/19 PageID.5045 Page 11 of
                                                                                11
FACILITY                           NAME                         AGENCY_# TRANSACTION_      DEPOSIT_TYPE                AMOUNT_      BILLING_AGENCY
                                                                         DATE                                          DEPOSITED
TORRANCE COUNTY DETENTION CENTER                                              01/09/2012   JOB PAY - NONREIMBURSABLE       $12.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                              02/07/2011   JOB PAY - NONREIMBURSABLE        $6.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                              02/07/2011   JOB PAY - NONREIMBURSABLE       $15.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                              03/12/2012   JOB PAY - NONREIMBURSABLE       $15.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                              02/07/2011   JOB PAY - NONREIMBURSABLE       $10.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
TORRANCE COUNTY DETENTION CENTER                                              06/11/2012   JOB PAY - NONREIMBURSABLE        $3.00   IMMIGRATION AND CUSTOMS ENFORCEMENT
WEBB COUNTY DETENTION CENTER                                                  05/25/2018   JOB PAY - NONREIMBURSABLE       $10.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/29/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  06/04/2018   JOB PAY - NONREIMBURSABLE       $12.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  06/11/2018   JOB PAY - NONREIMBURSABLE       $18.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  06/18/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  06/25/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  07/02/2018   JOB PAY - NONREIMBURSABLE        $5.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  07/09/2018   JOB PAY - NONREIMBURSABLE        $5.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/01/2018   JOB PAY - NONREIMBURSABLE       $12.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/07/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/15/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/22/2018   JOB PAY - NONREIMBURSABLE        $5.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/25/2018   JOB PAY - NONREIMBURSABLE       $10.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/29/2018   JOB PAY - NONREIMBURSABLE       $12.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  06/04/2018   JOB PAY - NONREIMBURSABLE       $12.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  06/05/2018   JOB PAY - NONREIMBURSABLE        $3.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  08/13/2018   JOB PAY - NONREIMBURSABLE        $4.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  08/20/2018   JOB PAY - NONREIMBURSABLE        $5.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  08/28/2018   JOB PAY - NONREIMBURSABLE        $6.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  09/11/2018   JOB PAY - NONREIMBURSABLE        $5.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  09/14/2018   JOB PAY - NONREIMBURSABLE        $4.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  04/23/2018   JOB PAY - NONREIMBURSABLE        $3.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/01/2018   JOB PAY - NONREIMBURSABLE       $21.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/07/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/15/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/22/2018   JOB PAY - NONREIMBURSABLE       $21.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  05/30/2018   JOB PAY - NONREIMBURSABLE       $15.00   DHS/ICE/Financial Operations
WEBB COUNTY DETENTION CENTER                                                  06/04/2018   JOB PAY - NONREIMBURSABLE       $21.00   DHS/ICE/Financial Operations




Excepts of CCOG00023006.xlsx                                                     10                                                                           CONFIDENTIAL


                                                                         Exhibit 18 - Page 203
